Citation Nr: 0427617	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  97-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty in 1974 and 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1997, a 
statement of the case was issued the same month, and a 
substantive appeal was received in June 1997.  The veteran 
testified at a personal hearing at the RO in October 1997. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury are manifested by pain and mild laxity, but no 
degenerative changes by x-ray.  

2.  The veteran's service-connected residuals of a right foot 
disability are manifested by pain resulting in no more than 
moderate impairment.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a right foot injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, letters dated in May 2002 and October 2002 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  The veteran was 
afforded VA examinations in connection with his claims and 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In June 2004, 
the veteran's representative reported that he did not have 
any further argument to make with regard to the issues on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims. 

General increased rating criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee and right foot 
disabilities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.

Factual background

A February 1978 X-ray examination of the right knee was 
interpreted as revealing no abnormality.  

A March 1980 X-ray examination of the right knee did not 
reveal any osseous, articular or soft tissue abnormalities.  

X-ray examination in February 1982 did not reveal any bony 
abnormalities.  

An August 1986 X-ray of the knee was negative.  

A November 1992 knee X-ray was negative.  

A July 1993 X-ray of the right knee was negative.  

A May 1994 X-ray of the right knee was negative.

A July 1996 VA clinical record includes a diagnosis of 
degenerative joint disease of the right knee.  It was noted 
that the veteran reported that a 1993 MRI examination 
revealed degenerative joint disease.  

A September 1996 VA clinical record indicates that the knee 
was lax when flexed.  The impression was degenerative joint 
disease of the right knee and probable tears of the medial 
meniscus and medial collateral ligament.  

In July 1996, laxity in the medial collateral ligament was 
noted.  

On VA examination in March 1997, the veteran complained of 
knee pain while doing stairs and with activity.  Physical 
examination revealed no instability.  Range of motion was 
from 0 to 133, extension to flexion.  The impression from the 
examination was residual injury of the right knee with 
traumatic arthritis and synovitis of the right knee with 
effusion secondary to the right knee injury.  The examiner 
noted that X-rays were ordered and that these should be 
consulted for radiographic evidence of traumatic arthritis.  
The examiner opined that the veteran had a somewhat 
exaggerated pain response during range of motion testing of 
the right knee.  He estimated that the veteran's pain was 
mild and the functional impairment from pain would be 
minimal.  

An April 1997 X-ray examination of the right knee was 
interpreted as revealing normal bony structures of the right 
knee.  

The veteran testified at a RO hearing in October 1997 that 
his right knee gives out.  

At the time of a February 1998 VA examination, the veteran 
complained of right knee pain and giving way.  Physical 
examination revealed a range of motion from 0 to 135 degrees.  
There was slight looseness of the medial collateral ligament.  
Laxity was mild.  The diagnosis was remote injury to the 
right knee with some mild medial laxity.  

In June 1999, patellofemoral syndrome was diagnosed for the 
right knee.

An October 2002 X-ray examination of the knees was 
interpreted as being unremarkable.  

On VA examination in October 2002, the veteran complained of 
daily pain in the right knee.  He also complained of frequent 
episodes of giving way but no swelling or locking.  Physical 
examination revealed tenderness and a small amount of 
effusion.  The range of motion was from 0 to 120 degrees with 
some discomfort at the maximum flexion.  There was +1 medial 
and lateral laxity.  The impression was chronic right knee 
pain secondary to injury in 1975.  MRI and physical 
examination were consistent with a meniscal tear.  Physical 
examination was also consistent with chondromalacia.  

In April 2003, a private physician noted that the veteran had 
constant pain in the right knee.  The range of motion of the 
knee was reportedly to 90 degrees.  The examiner noted that 
there was some crepitation which would suggest further 
internal derangement of the right knee.  

On VA examination in March 2004, the veteran complained of 
pain on a daily basis.  He did not work but helped his wife 
with a daycare.  Subjectively he reported that he had not 
been incapacitated in the past year.  There was no pain on 
repetitive motion.  He did not have any increased limitations 
because of pain.  The pain did not affect his daily life.  
Physical examination of the right knee revealed no effusion.  
Flexion was to 80 degrees and extension to 0 degrees.  There 
was some pain at the end of 80 degrees.  The collateral and 
cruciate ligaments appeared intact.  There was no evidence of 
fatigue on repetitive motion.  The impression was internal 
derangement of the right knee and right patellofemoral 
chondromalacia.  The examiner specifically noted that the 
veteran did not experience any increase in disability due to 
pain.  The pain was steady.  There were no flare-ups.  

Criteria and analysis

The veteran's service-connected residuals of a right knee 
injury with traumatic arthritis has been rated by the RO as 
10 percent disabling under the provisions of Diagnostic Code 
5257.  Diagnostic Code 5257 provides ratings for knee 
impairment  manifested by recurrent subluxation or lateral 
instability.  A 10 percent rating is assignable when symptoms 
are slight.  A 20 percent rating is assignable when the 
symptoms are moderate, and a 30 percent rating is assignable 
when the symptoms are severe.  

As demonstrated above, some clinical evidence of record has 
indicated that that the right knee is stable such as the 
report of the March 1997 VA examination.  Other clinical 
evidence of record demonstrates the presence of right knee 
instability.  The instability, however, was been 
characterized as mild at the time of the February 1998 VA 
examination.  In October 2002, there was medial and lateral 
laxity of +1.  Additionally, the veteran has testified that 
his knee would give way at times.  As there is some evidence 
of record which indicates that the veteran has a stable right 
knee and other evidence of record which indicates the 
presence of laxity which has been characterized as mild, the 
Board finds the instability manifested by the right knee 
disability is no more than slight.  As such, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.  

The veteran's knee can also be evaluated under the rating 
criteria included in Diagnostic Codes 5260 and 5261 based on 
limitation of flexion and extension respectively.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260. 

Diagnostic Code 5261 provide the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261. 

The Board finds that an increased rating is not warranted for 
the right knee disability when it is evaluated under the 
rating criteria under either Diagnostic Code 5260 or 5261.  
There is no competent evidence of record indicating that the 
right knee disability is productive of limitation of flexion 
to 45 degrees or less and/or is productive of limitation of 
extension to 10 degrees or more.  The VA examinations 
conducted in March 1997, February 1998, October 2002 and 
March 2004 failed to demonstrate the presence of such 
limitation.  The private physician noted that the range of 
motion of the knee was to 90 degrees.  This also does not 
equate to a rating in excess of 10 percent under Diagnostic 
Codes 5260 or 5261.  

The Board acknowledges the veteran's long-term complaints of 
pain with movement of the right knee, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, supra.  VA medical records 
and VA examination reports noted that the veteran has pain 
during range of motion testing.  However, there has been no 
persuasive showing of additional functional loss due to pain 
that would further limit motion so as to result in an 
increased rating under Diagnostic Codes 5260 or 5261.  On VA 
examination in March 1997, a VA examiner opined that the 
veteran had mild pain and minimal functional impairment as a 
result of the pain.  The March 2004 VA examination was 
conducted, in part, to determine the extent of disability 
associated with the right knee due to pain on use or during 
flares.  This examiner specifically noted that the veteran 
did not experience any additional disability due to pain.  
The Board finds an increased rating is not warranted when the 
right knee disability is evaluated under the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent  
subluxation or lateral instability.  See generally VAOPGCPREC  
23-97 and VAOPGCREC 9-98.  The Board further notes the issue 
on appeal was styled by the RO as entitlement to an increased 
rating for residuals of a right knee injury with traumatic 
arthritis.  The Board finds, however, that the preponderance 
of the evidence demonstrates that arthritis in his right knee 
has not been shown by x-ray.  While several VA clinical 
records dated in July and September 1996 reference the 
presence of degenerative joint disease and/or traumatic 
arthritis, X-ray examinations of the right knee conducted in 
February 1978, March 1980, February 1982, August 1986, 
November 1992, July 1993, May 1994, April 1997, and October 
2002 all failed to evidence any degenerative changes.  The 
Board notes that Diagnostic Code 5003 requires X-ray evidence 
of degenerative arthritis.  As the preponderance of the 
evidence demonstrates that the veteran does not have x-ray 
evidence of arthritis, a separate disability evaluation is 
not warranted based on the presence of arthritis and 
recurrent subluxation or lateral instability.  

Entitlement to a rating in excess of 10 percent for residuals 
of a right foot injury.

Factual Background

A February 1978 X-ray examination of the right foot was 
interpreted as revealing no abnormality.  A March 1980 X-ray 
examination of the right foot revealed no osseous, articular 
or soft tissue abnormality.  A February 1982 X-ray 
examination of the right foot was interpreted as being 
unremarkable.  A December 1986 X-ray of the right foot was 
unremarkable.  A July 1993 X-ray of the right foot was 
negative.  A May 1994 X-ray examination of the right foot was 
negative.  An August 1996 X-ray examination of the right foot 
was interpreted as revealing no active bone or joint process.  

In August 1996, tendonitis of the right foot was noted.  

A September 1996 VA clinical record indicates the veteran was 
complaining of foot pain which was increased with walking or 
standing.  The toe, the plantar surface scar and the heel 
hurt.  Physical examination revealed generalized tenderness.  
The plantar surface scar was well healed.  

In November 1996, the veteran complained of generalized foot 
pain.  He also reported some numbness.  Physical examination 
revealed a pes valgo planus foot type, +4 midstance 
pronation, hammertoes bilaterally, and no evidence of 
swelling or increased heat.  The assessment was plantar foot 
strain of the right foot.  

On VA examination in March 1997, it was noted that the 
veteran had hereditary pes planus bilaterally.  He complained 
of pain in right instep.  No swelling in the feet was 
present.  No palpable abnormalities and no deformities of the 
toes or feet were noted.  The veteran walked with an antalgic 
limp of the right lower extremity.  He also used a cane.  The 
examiner noted that pain response was present on palpation of 
the plantar surface of the foot.  He noted that the veteran 
used a cane which the examiner opined was mal-adaptive and 
not necessary for the veteran's physical impairment.  The 
examiner estimated that the veteran's pain was mild and the 
functional impairment from pain would be minimal.  

At the time of a February 1998 VA examination, the veteran 
complained of foot pain.  Gait was determine to be normal.  
The veteran used a cane.  The diagnosis was incision on the 
plantar aspect of the right foot where hematoma was drained.  

The veteran testified at a RO hearing in October 1997 that he 
had spasms in his right foot.  He also reported that his foot 
would swell and his toes would ache.  He reported that he was 
unable to walk for any distance.  Due to spasms in his foot 
he had trouble driving.  

At the time of a February 1998 VA examination of the left 
knee, it was noted that the veteran had a normal gait but 
used a cane for his right leg.  

A June 1999 clinical record includes notation that the 
veteran had a history of degenerative joint disease of the 
right foot.  

The report of a June 2001 X-ray examination of the foot 
indicated that there was no evidence of fracture, dislocation 
or other bony abnormality.  

An October 2001 X-ray examination of the foot was interpreted 
as being normal.  Plantar fasciitis of the right foot noted.  

On VA examination in October 2002, the veteran reported that 
his employment entailed standing for long periods of time and 
that he had heel pain.  Physical examination revealed 
moderate pes planus with a small amount of medial arch 
remaining.  There was exquisite tenderness to palpation at 
the insertion of the plantar fascia on the calcaneus.  There 
were no calluses.  Gait was of normal stride length with very 
noticeable limp on the right lower extremity.  The impression 
was chronic plantar fasciitis of the right foot which had 
been resistant to treatment.  The veteran also had moderate 
pes planus which was probably not a factor in the pain 
complaints.  

In April 2003, a private physician noted that the veteran had 
ongoing pain in the right foot.  

On VA examination in March 2004, the veteran complained of 
pain on a daily basis.  He did not work but helped his wife 
with a daycare.  Subjectively he reported that he had not 
been incapacitated in the past year.  There was no pain on 
repetitive motion.  He did not have any increased limitations 
because of pain.  He reported that he had muscle spasms in 
his foot at night.  The pain did not affect his daily life.  
He no longer used a cane.  Physical examination of the right 
foot showed marked pes planus.  There were no calluses.  
There were no tender nodules on the plantar surface of the 
right foot.  There was no tenderness on palpation of the 
plantar fascia or the heel.  The impression was pes planus of 
the right foot.  The examiner specifically noted that the 
veteran did not experience any increase in disability due to 
pain.  The pain was steady.  There were no flare-ups.  

Criteria and analysis

The veteran's service-connected residuals of a right foot 
injury has been rated by the RO as 10 percent disabling under 
the provisions of Diagnostic Code 5284.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
moderate foot injuries.  A 20 percent evaluation is assigned 
for moderately severe injuries and a 30 percent evaluation 
warranted for severe foot injuries.  

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations. Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

There is evidence of record which includes diagnoses of pes 
planus and flat feet.  Significantly, however, it was noted 
that the pes planus was congenital at the time of the March 
1997 VA examination.  There is no competent evidence of 
record which indicates that the pes planus was due to active 
duty.  As such, the Board finds that evaluation of the right 
foot disability under the rating criteria for evaluation of 
acquired flat feet under Diagnostic Code 5276 is not 
warranted.  

The Board further notes there is no evidence of record of the 
presence of constitutional symptoms characterized by 
bilateral weak foot which would allow for the disability to 
be evaluated under Diagnostic Code 5277.  

A November 1996 clinical record includes notation of 
hammertoes.  However, there is no competent evidence of the 
presence of hammertoes during active duty.  As such, it is 
not appropriate to rate the veteran's foot disability under 
the provisions of Diagnostic Code 5282.  

The Board finds an increased rating is not warranted for the 
right foot disability when the disorder is evaluated under 
Diagnostic Code 5284.  The competent evidence of record 
demonstrates that the disability is manifested by complaints 
of foot pain.  The veteran has also reported that he had 
difficulty walking distances.  The Board finds, however, that 
the complaints of pain and limitation of walking do not more 
nearly approximate a moderately severe or severe foot injury.  
In March 1997, a VA examiner opined that the veteran's pain 
was mild.  There are notations that the disability is 
productive of a limp at times on the right.  Other than the 
veteran's own allegations, however, there is no indication 
that the foot disability significantly limits the veteran's 
walking.  In October 2002, the veteran reported that he was 
employed in an occupation which required him to stand for 
long periods of time and that he would experience heel pain 
with prolonged standing.  The Board does not doubt that the 
right foot disability results in impairment, but the existing 
10 percent rating already contemplates moderate impairment.  
The overall record is against a finding that the right foot 
disability is more than moderate in degree.  On recent 
examination, the examiner was of the opinion that there was 
no increase in disability due to pain and that the pain did 
not affect the veteran's daily life.  It appears to the Board 
that the current 10 percent rating is appropriate.   

The Board has considered the provisions of 38 C.F.R. § 4.40 
with regard to giving proper consideration to the effects of 
pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An increased rating is not 
warranted under these provisions, however, as the 
preponderance of the evidence of record indicates that the 
veteran has mild or non-existent additional disability due to 
pain on use or during flares.  In March 1997, the examiner 
opined that the veteran would experience mild pain and mild 
functional impairment from his service-connected foot 
disability.  In March 2004, a VA examiner specifically opined 
that the veteran did not experience any additional disability 
due to pain on use or during flares.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran alleged in October 1999 that 
he had to change jobs due to his right knee and right foot 
disability but clinical records associated with the claims 
file indicate that it was a problem with the back which 
caused employment difficulties.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant any 
favorable decision.


ORDER

The appeal is denied as to both issues.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



